Citation Nr: 0400130	
Decision Date: 01/05/04    Archive Date: 01/21/04

DOCKET NO.  03-00 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for residuals of a leg 
wound with arthritis.

ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty service during World War II. 

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 1973 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This case was previously before the Board and was 
remanded in March 2003.  In the March 2003 remand, the Board 
determined that a timely notice of disagreement had been 
received to initiate an appeal from the April 1973 rating 
decision and that a de novo merits review of the claims was 
warranted.  The RO had undertaken such a merits analysis, and 
the case is again before the Board for appellate review.


FINDINGS OF FACT

1.  Residuals from a head injury were not manifested during 
the veteran's active duty service or for many years after 
separation from service, nor are residuals from a head injury 
disability otherwise related to such service.

2.  Residuals from a leg wound with arthritis were not 
manifested during the veteran's active duty service or for 
many years after separation from service, nor are residuals 
from a leg wound with arthritis otherwise related to such 
service.


CONCLUSIONS OF LAW

1.  Residuals from a head injury were not incurred or 
aggravated during the veteran's active duty service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).

2.  Residuals from a leg wound with arthritis were not 
incurred or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2003).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for his disabilities.  The March 2003 RO 
letter informs the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought and 
advised him of the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board therefore finds that the notice 
requirements of the law and regulation have been met.  
Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records and private medical records.  The record does not 
reflect that the veteran has been afforded a VA medical 
examination, however the record contains service medical 
records which are devoid of any reference to any of the 
medical conditions claimed.  The record also includes private 
medical records which reference the medical conditions 
claimed but do not provide any evidence linking the 
conditions to service.  Under the circumstances, the Board 
believes there is sufficient medical evidence to decide the 
service connection claims and that any VA medical examination 
for an etiology opinion would be pure speculation at this 
point, more than 50 years after discharge from service.  
Therefore, the Board believes that the requirements of 38 
C.F.R. § 3.159(c)(4) have been met.  Moreover, no additional 
pertinent evidence has been identified by the veteran as 
relevant to this issue.  In fact, by way of correspondence 
dated June 2003, the veteran stated that he had no additional 
evidence to submit for his claim.  Under these circumstances, 
the Board finds no further action is necessary to assist the 
veteran with the claim.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Turning to the evidence of record, the Board initially notes 
that the veteran's service medical records are devoid of 
reference to any of the medical conditions claimed by the 
veteran.  In fact, the Board notes that the veteran's 
Affidavit for Philippine Army Personnel, dated in February 
1946, shows that the veteran specifically stated that he 
incurred no illnesses or wounds during his service.  The 
veteran's current contentions are inconsistent with 
information he provided in the February 1946 affidavit.  In 
addition, an examination report from February 1946 shows that 
the veteran did not mention a head wound or a leg wound when 
asked to provide a medical history.  Moreover, all of his 
medical systems, including bones, joints, muscles, skin, 
eyes, ear, nose, throat, neurological and psychiatric, were 
clinically evaluated as normal.  This suggests that not only 
was the veteran of the opinion that he had no head wound or 
leg wound disorders, but that trained medical personnel found 
no such disorders on clinical examination.

The evidence of record includes several affidavits from 
individuals alleged to have served with the veteran.  These 
affidavits all attest to the veteran allegedly suffering head 
and leg wounds in 1942 during his active duty service.  The 
Board notes that the veteran, by way of correspondence dated 
May 2003, asks why the affidavit from Iluminado Maogura was 
not included in the record.  The Board notes that this 
affidavit is included in the evidence of record and was 
specifically considered in rendering this decision.

The record also includes private medical records.  
Specifically, there is an August 1972 statement from Emilio 
C. Macias which states that he started treating the veteran 
for rheumatoid arthritis in 1962.  There is also a January 
1973 statement from Bernarda C. Cortes which states that she 
made an "ocular inspection" of the veteran's wounds and 
that she found a healed circumferential multilinear wound 
over the right parieto-occippital junction, depressed to 1 
and 1/2 centimeter with a length of 2 inches at his widest and 
a left leg circumferential healed wound about 2 inches at its 
widest diameter with a depth of 1 centimeter.  The record 
also contains a statement from Bobbin G. Sy, M.D., which 
states that he consulted with the veteran in November 2001 
for compression deformity, right occipitio-parietal area, 
head, sustained in 1942.  However, by way of correspondence 
dated May 2003, the veteran stated that he was never treated 
by Dr. Bobbin Sy for his head injury.

In evaluating the evidence of record, the Board acknowledges 
the veteran's statements regarding his injuries and the 
affidavits from the veteran's fellow servicemen.  However, 
the medical evidence of record, in particular the veteran's 
service medical records from 1946, do not support these 
contentions.  The Board finds it particularly persuasive that 
in 1946, only four years after the alleged injuries, and in 
the course of seeking medical treatment, the veteran did not 
claim to have suffered any injuries in service.  As already 
noted, the veteran's current contentions are inconsistent 
with information he furnished during service.  

Even assuming the validity of the August 1972 statement from 
Emilio C. Macias regarding rheumatoid arthritis, this 
statement does not demonstrate that the veteran incurred 
arthritis during service or during the one-year presumptive 
period following discharge from service.  In addition, even 
assuming the validity of the January 1973 statement from 
Bernarda C. Cortes regarding her inspection of a leg wound 
and a head wound on the veteran, this statement, dated more 
than 25 years after the veteran's discharge from service, 
does not show that these injuries are in any way related to 
the veteran's service.  The Board finds that the November 
2001 statement from Bobbin Sy, M.D. has no probative value as 
the veteran states in correspondence dated May 2003 that he 
was never treated by Bobbin Sy.

In sum, the clear preponderance of the evidence is against a 
finding that any current residuals of any head and/or leg 
injuries are related to the veteran's World War II service.  
veteran suffered any head or leg injury during his active 
duty service.  It follows that there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  
38 U.S.C.A. § 5107(b).



ORDER

The appeal is denied as to both issues.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



